DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim is incomplete for omitting essential steps and/or essential elements, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps and element are: removing the connected conductive element with the electrically conductive sheetlike element from the mold; and placing/arranging the connected conductive element with the electrically conductive sheetlike element in a molding apparatus/device.
	“the intended connection points” (claim 10, lines 7) lacks antecedent basis.
	The recitation of: “a conductor element” (claim 10, line 5; claim 11, line 3; claim 12, line 2), “a mold” (claim 11, line 2), etc. are vague and confused because it’s certain as to the new/additional structures are cited or the same structures cited previously in the same claim or previous claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-19, as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,105,375 to Sugiyama.
Regarding claims 10 and 16, Sugiyama discloses a method for producing a printed circuit board (10) including at least one conductor element (20), which extends between connection points in the printed circuit board, the method comprising: a step A of providing a mold (30) having at least one receptacle (32a-f) for a conductor element (20); a step B of arranging a conductor element (20) in the receptacle of the mold (see Fig. 6); a step C of connecting the conductor element (20) arranged in the receptacle of the mold to an electrically conductive sheetlike element (33) at positions of the intended connection points; a step D of embedding the conductor element (20), which is connected to the electrically conductive sheetlike element (33, see Fig. 7), into insulating material (SO having epoxy resin, see Col. 11, line 41); and a step E of working out the connection points from the electrically conductive sheetlike element (see Fig. 1).
Regarding claim 11, Sugiyama discloses the step A comprises at least one of:
a substep A1 of providing a mold (30) having a planar first side and at least one receptacle for a conductor element, the receptacle opening towards the first side of the mold (see Fig. 6); and a substep A2 of arranging the mold such that the first side of the mold extends, at least sectionwise or completely, in a horizontal plane (see Fig. 1).
	Regarding claim 12, Sugiyama discloses the step B comprises at least one of: 
a substep B1 of providing a conductor element (20) having at least two connector sections, which are arranged on and/or attached to a same side and/or different ends of the conductor element (see Fig. 1); a substep B2 of arranging the conductor element in the receptacle such that, relative to a plane in which the mold extends, the conductor element is accommodated in the receptacle in a form-fit manner and/or without any play, the conductor element being oriented parallel to the plane in which the mold extends (see Fig. 6); a substep B3 of arranging the conductor element in the receptacle such that the side of the conductor element provided with the connector sections is flush with the first side of the mold and the connector sections project beyond the first side of the mold; and a substep B4 of arranging insulating material, of an insulating-material sheetlike element, which has openings that are adapted to the positions and shapes of the connector sections, on the first side of the mold such that a second side of the insulating-material sheetlike element rests areally on the first side of the mold as well as on the first side of the conductor element accommodated in the receptacle of the mold, with the upper side of the connector sections being flush with a first side of the insulating-material sheetlike element.
Regarding claim 13, Sugiyama discloses the step C comprises at least one of: 
a substep C0 of connecting the conductor element (20) arranged in the receptacle of the mold (30) to the electrically conductive sheetlike element (33) via at least one connector section consisting of a non-electrically conductive, weldable material (SC, see Fig. 2B), by pressure welding; a substep C1 of arranging an electrically conductive sheetlike element (33/34) on the first side of the mold (30), on the first side of the insulating-material sheetlike element, such that the electrically conductive sheetlike element rests areally on the first side of the insulating-material sheetlike element and/or areally on the connector sections (see Fig. 1); a substep C2 of arranging a first electrode of a connection tool, which is used for establishing an electrically conductive connection between the conductor element and the electrically conductive sheetlike element, on a first side of the mold, such that the first electrode is in contact with the first side of the electrically conductive sheetlike element; a substep C3 of arranging a second electrode of the connection tool, which is used for establishing an electrically conductive connection between the conductor element and the electrically conductive sheetlike element, on a second side of the mold, such that the second electrode penetrates an opening in the mold and is in contact with the second side of the conductor element; a substep C4 of applying a contact pressure between the first electrode and the second electrode; a substep C5 of applying an electric current between the first electrode and the second electrode; a substep C6 of heating the connector section until a desired working temperature has been reached, so that the conductor element and the electrically conductive sheetlike element will be connected inseparably via the connector section, under action of a force between the electrodes, by melting and solidifying the material of the connector section, by diffusion or in solid phase, by welding; a substep C7 of removing the first electrode from the first side of the electrically conductive sheetlike element; a substep C8 of removing the second electrode from the second side of the conductor element and removing the second electrode from the opening in the mold; and a substep C9 of applying at least one reference mark to the electrically conductive sheetlike element, by producing at least one opening.
Regarding claim 15, Sugiyama discloses the step E comprises at least one of: a substep EO of applying at least one contacting point, which connects the conductor element (20) to the electrically conductive sheetlike element (33/34) at least electrically (see Fig. 2B); a substep E1 of working out the connection points by locally removing surrounding sections of the electrically conductive sheetlike element by etching; and a substep E2 of working out conductor paths by locally removing surrounding sections of the electrically conductive sheetlike element by etching.
Regarding claims 17-18, Sugiyama discloses a mold (30) for producing a printed circuit board comprising: at least one receptacle (32a-f) for a conductor element (20) in a first side of the mold; and at least one opening in a second side of the mold, the opening communicating with the receptacle and accommodating an inserted connection tool (see Fig. 3A); at least one conductor element (20) adapted to be arranged in the receptacle; and at least one of the connection tool (DS) adapted to be inserted into the opening.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art references cited for their general teaching of producing a printed circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/September 11, 2021 	                                           Primary Examiner, Art Unit 3729